DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, 9-11, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2, 9, and 16, the applicant claims “the users”. There is insufficient antecedent basis for this limitation in the claim. It is not clear to the examiner if said users correspond to the users of the computing devices of claims 1, 8, and 15 or different users. The metes and bounds of the claim limitation are vague and ill-defined rending the claims indefinite. According to the examiner’s best knowledge, the limitation “the users” will be interpreted as the same users of the computing devices of claims 1, 8, and 15. The same rational applies to claims 3, 10, and 17.
With respect to claims 4, 11, and 18, the applicant claims “a particular user”. It is not clear to the examiner if said particular user is one of the users with the computing devices recited in the previous claims or if it is a different user. The metes and bounds of the claim limitation are vague and ill-defined rending the claims indefinite. According to the examiner’s best knowledge, the limitation “a particular user” will be interpreted as one of the users recited before.
 With respect to claims 7 and 14, the applicant claims “a computing device of a requesting user”. It is not clear to the examiner whether said “a computing device of a requesting user” is one of the “computing devices of users” recited before or if it is a different one. The metes and bounds of the claim limitation are vague and ill-defined rending the claims indefinite. According to the examiner’s best knowledge, the limitation “a computing device of a requesting user” will be interpreted as one of the computing devices recited before.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 7-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kentley US 2017/0123421 A1 (hence Kentley).
In re claims 1, 8, and 15. Kentley discloses a transport system (Abstract) and teaches the following:
a network communication interface communicating, over one or more networks, with (i) a fleet of self-driving vehicles (SDVs) operating throughout a given region, and (ii) computing devices of users; one or more processors (Paragraphs 0076-0077, and 0098);
and one or more memory resources storing instructions that, when executed by the one or more processors, cause the computing system to: receive, over the one or more networks, sensor view data from each respective SDV in the fleet of SDVs, the sensor view data indicating a surrounding environment of the respective SDV (Paragraphs 0056-0057, and Paragraphs 0078-0087);
determine, from the sensor view data, a set of properties of one or more vehicles external to each SDV in the fleet (Fig.3A, 3B, 3C, and Paragraphs 0055-0056, 0060, 0066-0067, and 0085);
based on the set of properties of the one or more vehicles external to each SDV in the fleet, generate one or more traffic models for the given region to indicate traffic flow for at least part of the given region (Paragraphs 0085, 0088, and 0152-0153);
and utilizing the one or more traffic models, generate map data for the computing devices of the users, the map data indicating the traffic flow for the at least part of the given region (Paragraphs 0085, 0090, and 0153)
In re claims 2, 9, and 16, Kentley teaches the following:
provide estimated time of arrival (ETA) information for the users in conjunction with the map data (Paragraphs 0125, 0147, and 0158)
In re claims 3, 10, and 17, Kentley teaches the following:
provide the map data and the ETA data to the users via a designated application executing on the computing devices of the users (Paragraphs –84-0085)
In re claims 4, 11, and 18, Kentley teaches the following:
the designated application enables a particular user to input a location on an interactive map interface and view the traffic flow and an ETA of the particular user to the inputted location on the interactive map interface (Fig.9, Paragraphs 0082-0083, Fig.10, #1022, and Paragraph 0084, Fig.11, Paragraphs 0085, 0089, Paragraphs 0122, 0147, and Fig. 37B, and Paragraphs 0162-0163)
In re claims 5, 12, and 19, Kentley teaches the following:
the sensor view data from each respective SDV indicates a current lane of a road on which the respective SDV travels and one or more additional lanes in the surrounding environment of the respective SDV, and wherein the set of properties of the one or more vehicles includes a speed of each of the one or more vehicles (Paragraphs 0056-0057, 0087, and 0153)
In re claims 7, 14, and 20, Kentley teaches the following:
receive, over the one or more networks, a transport request from a computing device of a requesting user, the transport request including a pick-up location and a destination location (Fig.36, and Paragraph 0122);
select an SDV, from one or more proximate SDVs in relation to a current location of the requesting user, to service the pick-up request (Paragraph 0098);
and transmit, over the one or more networks, confirmation information to the computing device of the requesting user, the confirmation information identifying the selected SDV and ETA data corresponding to the selected SDV arriving at the pick-up location, the ETA data being based on the one or more traffic models (Paragraphs 0053, and 0147-0148)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley as recited above and further in view of Slavin et al US 2014/0278052 A1 (hence Slavin).
In re claims 6 and 13, Kentley discloses the claimed invention as recited above but doesn’t explicitly teach the following:
cause the computing system to generate the one or more traffic models by determining timing data for individual traffic signals throughout the given region based on the traffic flows
Nevertheless, Slavin discloses lane-level route guidance for individual vehicles of various types through transportation networks for making trips between widely separated trip origins and destinations (Paragraph 0002) and teaches the following:
cause the computing system to generate the one or more traffic models by determining timing data for individual traffic signals throughout the given region based on the traffic flows  (Paragraphs 0008, 0037, and 0058)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kentley reference with utilizing the lane level mapping system, as taught by Slavin, in order to improve the traffic planning and management as well as traffic simulation and prediction to provide more accurate ETAs (Slavin, Paragraph 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669